Title: From George Washington to Lieutenant Colonel Udny Hay, 13 July 1780
From: Washington, George
To: Hay, Udny


					
						Head Quarters Col. Deys Bergen County13th July 1780
						Dr Sir
					
					I have received your two favors of the 6th and that of the 9th.
					It gives me pleasure to find that you are appointed State agent, for the procuing the Quota of supplies required by Congress by their requision of February last; and I have no doubt of the execution of this office, in your hands, being promotive of the public good, and honorable to yourself.
					With regard to the places for deposit, those fixed on, in consequence of that requision, were. Fort Schuyler, Albany, Claverac, Fish-kill, Fish-kill landing, and West-point. I do not however absolutely confine you to these, but leave your judgement to be directed by circumstances. I would only observe, that if you are obliged to make any changes, still your magazines should be as near the North-river as possible, that the provisions may have the greatest chance for the most expeditious conveyance to this army. All deposits except that at Fort Schuyler should be ordered on this principle. But as we may not have it in our power to supply this garrison, in every juncture, you will therefore have it provided with all practicable dispatch, with provision for 400—men for four months.
					The strength of the army, and the objects we have in contemplation, will not permit of any promises on the head which you have mentioned. Nothing, however, in our power, shall be overlooked, that may tend to the protection of the people of Tryon County.
				